Title: To Thomas Jefferson from John Wayles Eppes, [17 November 1797]
From: Eppes, John Wayles
To: Jefferson, Thomas


                    
                        Dear Sir
                        Mrs. Paines Friday morning. [17 Nov. 1797]
                    
                    The badness of the roads prevented our reaching Millers last Evening. We arrived here at an early hour after being overset once without receiving the smallest injury. The Carriage went down so gradually that the glass windows which were up received no injury.
                    Marias foot improves with traveling. She walked last evening conveniently without her stick. She is well this morning in good spirits and  recovered from the fatigue of her journey. She sends her love to all at Monticello and begs you will request her sister to forward her shawl and veil by the first opportunity. Be kind enough to present my love &c. to Mr. and Mrs. R and to accept for yourself my best wishes. I am yours affectionately
                    
                        Jno W Eppes
                    
                